Name: 79/569/EEC: Council Decision of 12 June 1979 concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal and of the Protocol and the exchanges of letters relating thereto
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-21

 Avis juridique important|31979D056979/569/EEC: Council Decision of 12 June 1979 concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal and of the Protocol and the exchanges of letters relating thereto Official Journal L 154 , 21/06/1979 P. 0025 Greek special edition: Chapter 04 Volume 1 P. 0137 ++++COUNCIL DECISION OF 12 JUNE 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL AND OF THE PROTOCOL AND THE EXCHANGES OF LETTERS RELATING THERETO ( 79/569/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF SENEGAL ARE TO SIGN ON 15 JUNE 1979 AN AGREEMENT ON FISHING OFF THE COAST OF SENEGAL AND A PROTOCOL AND EXCHANGES OF LETTERS RELATING THERETO ; WHEREAS UNDER THIS AGREEMENT AND THE TEXTS RELATING THERETO THE GOVERNMENT OF SENEGAL AUTHORIZES COMMUNITY FISHERMEN TO FISH OFF THE COAST OF SENEGAL ; WHEREAS THE YEAR FOR FISHING OFF THE COAST OF SENEGAL IS TO OPEN IN THE VERY NEAR FUTURE AND THE INTERESTS OF COMMUNITY FISHERMEN RENDER IMPERATIVE , IN THE ABSENCE OF ANY ALTERNATIVE FISHING PROSPECTS , THAT THEY HAVE ACCESS TO THESE WATERS ; WHEREAS IT IS THEREFORE VITAL THAT THE AGREEMENT WITH SENEGAL BE APPLIED AT THE EARLIEST OPPORTUNITY ; WHEREAS FOR THIS REASON THE TWO PARTIES HAVE AGREED ON THE PROVISIONAL APPLICATION OF THE AGREEMENT AND OF THE TEXTS RELATING THERETO BY MEANS OF AN EXCHANGE OF LETTERS TO BE EFFECTED ON 15 JUNE 1979 ; WHEREAS IT IS APPROPRIATE THAT APPROVAL BE GIVEN TO THIS AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BASED ON ARTICLE 103 OF THE TREATY , PENDING FINAL APPROVAL OF THE AGREEMENT ON THE BASIS OF ARTICLE 43 OF THE TREATY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL AND OF THE PROTOCOL AND EXCHANGES OF LETTERS RELATING THERETO IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THIS EXCHANGE OF LETTERS IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 12 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET